DETAILED ACTION

This Notice of Allowance is in reply to the amendment filed on 10/12/2021
Claims 7-16 and 18 have been cancelled.
Claims 1 and 17 have been amended.
Claims 19 and 20 have been added.
Claims 1-6, 17, 19, and 20 are pending.
The Examiner rescinds the 101 and 103 rejections to place the application in condition for allowance. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regard to the 101 rejections, the Examiners indicated on an Interview Summary, dated 09/23/2021, that under step 2A Prong 2 analysis, the proposed amendments are indicative of integration into a practical application such that the claim recites “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.” Furthermore, under step 2B analysis, the claim recites specific limitations other than that is well-understood, routine, conventional activity in the filed – see MPEP 2106.05(d). Therefore, the 101 rejections will be rescinded. 
With regard to the 112 rejections, per Remarks dated 10/12/2021, the dependency of claim 17 has been changed to claim 1. Therefore, the 112 rejections will be rescinded.
With regard to the 103 rejections, 
Tabor et al. (US 2013/0126604 A1) discloses the following limitations: : receiving a default selection preference to use the account data representing the single combination card as one of a credit card in 
Shrivastava (US 2014/0019352 A1) discloses A computer-implemented method of adding a single combination card with both credit and debit capability to a payment server of a payment system comprising: receiving account data at the same  payment server wherein the account data represents  the single combination card, the account data including a single personal account number (PAN) for the combination card; determining, at the same payment server, that single combination card is capable of participating in both credit and debit transactions based on the single PAN; in response to determining that the single combination card is capable of participating in both credit transactions and debit transactions, concurrently, sending two verification requests via the same payment server, the two verification requests including a credit account verification request and a debit account verification request the credit account verification request being a request to a credit issuer processor system to check if credit function is available for future transactions with the combination card, the debit account verification request being a request to a debit issuer processor system to check if debit function is available for future transactions with the combination; adding credit functionality to the payment service account if an approval to the credit account verification request is received;  adding debit functionality to the payment service account if an approval to the debit account verification request is received; presenting to a user, at a graphical user interface of the payment server, an indication of approval or denial for both of the credit account verification request and the debit account verification request; providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of the credit account verification request to the credit issuer processor system if a denial of the credit account verification request is indicated at the graphical user interface; providing, at the graphical user interface, a graphical selection tool that allows the user to request resubmission of 
Laracey (US 2017/0236118 A1 with support from provisional No. 61/362567) discloses the following: A method of configuring an electronic token-based payment server; storing the account data and payment service account data as being linked in a memory of the  same payment server to provide a payment service account at the payment server;
storing the default selection preference in the memory for future transactions with the payment service account;
in response to the payment service account being selected to be used for a transaction, retrieve from the memory the account data and the default selection preference;
and the preference, and completing the transaction using the account data.
However, in the instant application, none of the prior art of record either individually or in combination teaches or suggests the independent claims 1, 19, and 20 (Amendment filed on 10/12/2021). Furthermore, in the second paragraph on page 10 of the Remarks, “[n]either Laracey nor Goldman supply the deficiencies . . . added independent claims 19 and 20”, the Examiner found the Remarks in view of the Amendment persuasive. Hence, the independent claims would overcome the current 103 rejections because it is not obvious to establish a Prima Facie case rejections. Therefore, the Applicant’s arguments are persuasive, and claims 1, 19, and 20 are deemed to be allowable over the prior art of record, and claims 1-6, 17, 19, and 20 are allowed by dependency on an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN DUC BUI/Examiner, Art Unit 3695
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/6/2021